DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This non-final office action is in response to the Request for Continuing Examination communication filed by the Applicant on 21 January 2021.  Claims 7, 13, 14, 16-20, and 22 are cancelled.  Claims 23-25 are new.  Claims 1-6, 8, 9, 15 have been amended and are considered below.  Claims 1-6, 8-12, 15, 21, and 23-25 are pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-12, 15, 21, and 23-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
	accessing, by the user terminal, to the operation server, to use an advertisement website in which advertisements of each area configured to be are posted, using a user terminal; 
	providing, by the operation server, to the user terminal, an advertisement image, which includes the advertisements; 
	displaying, by the user terminal, the advertisement image;
when a first bulletin board is selected by the user terminal based on an input received from the subscriber, searching, by the operation server, for advertisements related to a first area among the advertisements of the other subscribers that pay user points; 
selecting, by the operation server, one or more advertisements among the searched advertisements;
transmitting, by the operation server, to the user terminal, the selected advertisements;
displaying, by the user terminal, the selected advertisements on the first bulletin board, the respective advertisement of the selected advertisements is displayed on a screen of the user terminal for the respective designated time, 
selecting and watching, by the user terminal, at least one advertisement among the advertisements displayed on the first bulletin board, and obtaining, by the user terminal, one or more user points as a reward of selecting and watching the at least one advertisement; and
purchasing, by the user terminal, a position on the first bulletin board, a posting time, and an area for posting a free advertisement of the subscriber of the user terminal by auction, using the obtained user points.

Examiner Note: Elements of the claims which claim the performance of steps of the claims by general purpose computing systems are underlined.

Under Step One of the analysis under the Mayo framework, claims 1-6, 8-12, 15, 21, and 23-25 is/are drawn to methods (i.e., a process).  As such, claims 1-6, 8-12, 15, 21, and 23-25 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of accessing an advertisement website in which advertisements of each area configured to be are posted; providing an advertisement image which includes the advertisements; displaying the advertisement image; when a first bulletin board is selected based on an input received from the subscriber, searching for advertisements related to a first area among the advertisements of the other subscribers that pay user points; selecting one or more advertisements among the searched advertisements; displaying the selected advertisements on the first bulletin board, the respective advertisement of the selected advertisements is displayed on a screen of the user terminal for the respective designated time, selecting and watching at least one advertisement among the advertisements displayed on the first bulletin board, and obtaining one or more user points as a reward of selecting and watching the at least one advertisement; and purchasing a position on the first bulletin board, a posting time, and an area for posting a free advertisement of the subscriber of the user terminal by auction, using the obtained user points.
This judicial exception is similar to certain methods of organizing human activity including advertising, marketing or sales activities or behaviors.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a user terminal interacting with a computer or server to perform the steps of the claimed abstract idea.  The computer is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer, server, and user terminal represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicants’ written description as filed at least at paragraph [23] recites “user terminal 20 accessible to the advertisement website 200, an advertisement provider 30 of each region accessed to the advertisement website 200 through the user terminal 20 to post advertisements, an advertisement viewer 40 which accesses to the advertisement website 200 via the user terminal 20 to watch and use advertisements posted in each area, and an operator server 100 which manages and operates the advertisement website,” written description paragraph [26] recites “user terminal 20 may be accessed to an advertisement website 200 such as a computer, a laptop, a wired/wireless phone, a mobile terminal, and a smart phone, and all the electronic devices on which the application providing the advertisement website 200 can be installed and used may be included,” and written description paragraph [29] recites “the operator server 100 detects that the user terminal 20 is accessed to the advertisement website 200 (S110), the operator server 100 provides the advertisement image to the user terminal 20 such that the local selection menu for selecting at least one of the area to which the user terminal 20 is accessed and at least one upper area including the accessed area, and an advertisement image including the advertisement are displayed on the user terminal.”  Thus, the claimed invention is performed by a generic computing system performing generic extra solution activities which do not result in any improvement to a computing system or improvements to another technical field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-6, 8-12, 15, 21, and 23-25 are directed to the abstract ideas as for Claim 1 as explained above, and are further directed to limitations related to the type and number of advertisements selected for display in particular areas of a display terminal, size of advertisements displayed, facilitating user communications and searching for advertisements, the provision of user rewards for viewing advertisements.  As well the dependent claims include processes performed by an operation server and a user terminal.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.

Dependent claims 2-6, 8-12, 15, 21, and 23-25 do not add more to the abstract idea of independent Claim 1 and are therefore rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 12, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20070208616) in view of Bedi (20120272278).

Claim 1:	Choi discloses an on-line advertisement method performed by a user terminal of a subscriber and an operator server, the method comprising: 
accessing, by the user terminal, to the operation server, to use an advertisement website in which advertisements of each area (i.e., geographic region as per written description paras. [30-32], [38]) configured to be are posted, using a user terminal ([83, 85 “directory is implemented as an Internet-based directory, a user may access the directory using a web browser. The directory home page may display a default category and a default geographical area. The home page may also display an advertisement associated with the default category and the default geographical area,” 54, Figs. 13, 14]); 
	providing, by the operation server, to the user terminal, an advertisement image, which includes the advertisements ([71 “advertisement may be in any computer readable format (e.g., .bmp, gif, tiff, jpg, .png, .pcx,” 74, 78 “Advertisers may want to be the first or one of the first advertisements that is displayed when a certain category and geographical region are selected,” 83-88, 89 “sub-regions of Texas region,” Figs. 13, 14]);
	displaying, by the user terminal, the advertisement image ([71 “advertisement may be in any computer readable format (e.g., .bmp, gif, tiff, jpg, .png, .pcx,” 83-85, 86 “an advertisement…displays a Texas region,” Figs. 13, 14]);
selecting, by the operation server, one or more advertisements among the searched advertisements ([83 “database is stored on a server and the display is shown on a client machine (e.g., an Internet-based system),” 84, 85 “display an advertisement associated with the default category and the default geographical area. In some embodiments, a physical location of the client computer is determined (e.g., by using the client computer's IP address) and the display interface sets the current geographical region based on the physical location of the client computer,” 89]);
transmitting, by the operation server, to the user terminal, the selected advertisements ([83, 84, 85, 89, 97]);
purchasing, by the user terminal (i.e., either advertiser or viewer terminal, as per spec. para. [64]), a position on the first bulletin board, a posting time, and an area for posting a free advertisement of the subscriber of the user terminal by auction, using the obtained user points ([97 “display may present each advertisement for a fixed amount of time (e.g. 10 seconds), or a variable amount of time (e.g., advertisers may pay more to have their advertisements shown longer),” 108 “business adds any advertisements to the advertisement database, the petitioning users may receive a credit. In the auction program, the advertisement database company auctions off advertisement space in the advertisement database. For example, the first three advertisement positions associated with a category may be auctioned off, and the three winners of the auction will be guaranteed to show up as one of the first three advertisements when a user chooses that particular category,”]).
Choi does not explicitly disclose, however Bedi discloses:
when a first bulletin board (i.e., listing of related advertisements as per spec. para. [30], [61]) is selected by the user terminal based on an input received from the subscriber, searching, by the operation server, for advertisements related to a first area ([82-84, 95, 96, 97, 99 “Advertising slots in small window 305 of FIG. 3 may optionally also be reserved for smaller, local advertisers participating in a geographically limited area,” Fig. 3 (see element 305), Fig. 4]) among the advertisements of the other subscribers that pay user points ([55 “Users may pool their credits earned by viewing content, such as advertisements, with credits earned by other users earned by viewing content in order to purchase an item,”]);
displaying, by the user terminal, the selected advertisements on the first bulletin board, the respective advertisement of the selected advertisements is displayed on a screen of the user terminal for the respective designated time ([51 “While a given advertisement is being played and/or is provided in expanded form so that the user may earn viewing credit, a countdown timer may be displayed as well, indicating how much longer the user needs to view the advertisement in order to receive the associated earned credit,” 52, 89]), 
selecting and watching, by the user terminal, at least one advertisement among the advertisements displayed on the first bulletin board, and obtaining, by the user terminal, one or more user points as a reward of selecting and watching the at least one advertisement ([43, 82, 83 “viewers can choose to view a company or product commercial for a short duration of time or to view a company's product list for a longer duration of time by depressing the appropriate minute icons contained within the advertisement image. Once a viewer has selected to view the product list, a viewer has the option to scroll through a list of the company's products that are relevant to the selected advertisement,” 84 “viewers are awarded redeemable time credits, which may be in the form of bankable minutes, by the system in exchange for viewing the commercial or company product list. Viewers who choose to view the longer product list advertisements may be awarded a larger number of minutes/credits than those viewers who choose to view shorter commercial versions of the same advertisements,” Figs. 3, 4]); and
	Therefore it would be obvious for Choi to, when a first bulletin board is selected by the user terminal based on an input received from the subscriber, search, by the operation server, for advertisements related to a first area, displaying, by the user terminal, the selected advertisements on the first bulletin board, the respective advertisement of the selected advertisements is displayed on a screen of the user terminal for the respective designated time, and select and watch, by the user terminal, at least one advertisement among the advertisements displayed on the first bulletin board, and obtain, by the user terminal, one or more user points as a reward of selecting and watching the at least one advertisement as per the steps of Bedi in order to provide advertisement viewers and advertisers a system to provide advertisement viewers with easy access to a wide range of advertisements including geographic relevance and associated rewards and provide advertisers with an engaging method to present advertisements including viewing rewards, and thereby provide advertisers with potentially higher relevance for displayed advertisements relative to viewers and potentially increased purchases of products and services. 

Claim 4:	Choi in view of Bedi discloses the on-line advertisement method as for Claim 1 above, and Choi further discloses wherein the providing the advertisement image comprises:
providing by the operation server, to the user terminal, a local selection menu configured to receive at least one selection of an area to which the user terminal is accessed and an upper level area of an administrative region including the accessed area ([65-68, Figs. 6, 7, 8, 9]), and
wherein the number of advertisements displayed on the advertisement image decrease as a selected area via the local selection menu is the upper level area, and the number of advertisements displayed on the advertisement image increases as the selected area via the local selection menu is a lower level area of the administrative region including the accessed area ([63 “number of advertisements associated with any given geographical region and category may change dynamically. Thus, advertisement subsets 430 may include any number of advertisements,” Fig. 5]). 

Claim 12:	Choi in view of Bedi discloses the on-line advertisement method as for Claim 1 above, and Choi further discloses wherein the advertisement is for notifying other users of at least one of a specific product, a specific government agency, a specific person, news, and contents ([55 “goods and services,” 68 “category entries in a hierarchy may inherit the associations of their children,” 70]).

Claim 23:	Choi in view of Bedi discloses the on-line advertisement method as for Claim 1 above, and Choi does not explicitly disclose, however Bedi discloses wherein the advertisement website further provides a second bulletin board that displays advertisements that pay rewards for viewing ([43 “rewarding viewers with redeemable credits for viewing content (e.g., sponsored content),” 97 “right oval button 404 may be pressed to view a product shopping list in the side bar. The oval button in this example is displayed on the right side of the main player window. Oval buttons that can be pressed to access product lists,” Figs. 3, 4]), wherein the rewards have a first use on the advertisement website ([43 “save up credits to purchase or redeem more "expensive" items with such accumulated earned credit,”]), and the user points have a second use on the advertisement website ([44 “addition to being able to use credits to purchase products, the credits may be used to purchase the right to play online games or to purchase virtual items in such games,”]).  Examiner Note: Examiner interprets, under a broadest reasonable interpretation, Applicant’s disclosure of a “bulletin board” to be an icon such as one of elements 305 disclosed by Bedi, and which is used to access a number of relevant and related advertisements as disclosed by Figure 4 element 404 and paragraph [97].
Therefore it would be obvious for Choi wherein the advertisement website further provides a second bulletin board that displays advertisements that pay rewards for viewing, wherein the rewards have a first use on the advertisement website, and the user points have a second use on the advertisement website as per the steps of Bedi in order to provide advertisement viewers and advertisers a system to provide advertisement viewers with easy access to a wide range of advertisements including geographic relevance and associated rewards and provide advertisers with an engaging method to present advertisements including viewing rewards, and thereby provide advertisers with potentially higher relevance for displayed advertisements relative to viewers and potentially increased purchases of products and services.

Claim 24:	Choi in view of Bedi discloses the on-line advertisement method as for Claim 1 above, and Choi further discloses:
the user points are used for posting the free advertisement on the first bulletin board ([97 “display may present each advertisement for a fixed amount of time (e.g. 10 seconds), or a variable amount of time (e.g., advertisers may pay more to have their advertisements shown longer),” 108 “business adds any advertisements to the advertisement database, the petitioning users may receive a credit. In the auction program, the advertisement database company auctions off advertisement space in the advertisement database. For example, the first three advertisement positions associated with a category may be auctioned off, and the three winners of the auction will be guaranteed to show up as one of the first three advertisements when a user chooses that particular category,”]).  
Choi does not explicitly disclose, however Bedi discloses;
wherein the rewards are used for buying products advertised on the fifth bulletin board on the advertisement website ([43 “rewarding viewers with redeemable credits for viewing content (e.g., sponsored content)…save up credits to purchase or redeem more "expensive" items with such accumulated earned credit,” 44 “addition to being able to use credits to purchase products, the credits may be used to purchase the right to play online games or to purchase virtual items in such games,” 97 “right oval button 404 may be pressed to view a product shopping list in the side bar. The oval button in this example is displayed on the right side of the main player window. Oval buttons that can be pressed to access product lists,” Figs. 3, 4]). Examiner Note: Examiner interprets, under a broadest reasonable interpretation, Bedi’s disclosure of the enablement of a participating user to access and redeem points or credits at any one of a number of bulletin boards, or icons used for accessing advertisement and redemption actions, to include Applicants’ claimed fifth bulletin board.
Therefore it would be obvious for Choi wherein the rewards are used for buying products advertised on the fifth bulletin board on the advertisement website as per the steps of Bedi in order to provide advertisement viewers and advertisers a system to provide advertisement viewers with easy access to a wide range of advertisements including geographic relevance and associated rewards and provide advertisers with an engaging method to present advertisements including viewing rewards, and thereby provide advertisers with potentially higher relevance for displayed advertisements relative to viewers and potentially increased purchases of products and services.

Claim 25:	Choi in view of Bedi discloses the on-line advertisement method as for Claim 1 above, and Choi further discloses the number of advertisements on the first bulletin board of each area is automatically determined based on the area ([63 “number of advertisements associated with any given geographical region and category may change dynamically. Thus, advertisement subsets 430 may include any number of advertisements,” Fig. 5]).

	Claims 2, 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20070208616) in view of Bedi (20120272278) as applied to Claim 1 above, and in further view of Looney et al. (20110208852).

Claim 2:	Choi in view of Bedi discloses the on-line advertisement method as for Claim 1 above, and Choi does not explicitly disclose, however Looney discloses: 
receiving, by the operation server, from the user terminal, a signal indicating a view count (i.e., number of views as per spec. para. [58]) of the respective advertisement displayed on the screen of the user terminal, and a signal indicating a preference rate of the respective advertisement, which is calculated based on a user input ([81 “Times viewed field 812 displays the number of times that an advertisement is viewed, coupons printed field 814 displays the number of times that a coupon associated with the advertisement is printed, and times bookmarked field 816 displays the number of times the advertisement has been bookmarked,”]);  Examiner Note: Examiner interprets, under a broadest reasonable interpretation, the number of times viewed, number of times printed, number of bookmarks, to be the equivalent of a signal indicative of a preference rate because the parameters are a measure of user interaction with advertisements.
providing, by the operation server, to the user terminal, the advertisement linked to the upper level area when the upper level area is selected via a local selection menu displayed on the user terminal ([90 “Directory interface 900 now also displays an ascend button 960, which allows a user to return to a higher level in the category hierarchy. Alternatively, directory interface 900 may allow a user ascend the category hierarchy by selecting category 930(d), which is now shown in the upper-left-hand corner of directory interface,” Fig. 14]),
wherein the number of the advertisement is automatically decreased as the newly selected area is the upper level area ([63 “number of advertisements associated with any given geographical region and category may change dynamically. Thus, advertisement subsets 430 may include any number of advertisements. In some embodiments, when the number of advertisements in a subset becomes too large, additional sub-categories may be added to category hierarchy 300 or additional sub-regions may be added to geography hierarchy,” Fig. 5]).  Examiner Note: Examiner interprets, under a broadest reasonable interpretation, the adding of additional subsets representing geographical areas, to a upper level, or larger area, as disclosed by Choi, results in a decrease in a number of advertisements.
Choi does not explicitly disclose, however Looney discloses:
automatically linking, by the operation server, an advertisement having a greater view count than a threshold view count or having a greater preference rate than a threshold preference rate to the upper level of an administrative region including area accessed by the user terminal ([69 “user clicks,” 70-73, 74 “generated AGI may be useful in determining MyStar ratings by which event information is filtered, ranked, sorted, and/or displayed, and/or for serving sponsors with taste-targeted banner advertisements to an audience who is likely much more interested in their product/service offerings,” 75, 76]); and
Therefore it would be obvious for Choi to automatically link an advertisement having a greater view count than a threshold view count or having a greater preference rate than a threshold preference rate to the upper level of an administrative region including area accessed by the user terminal as per the steps of Looney to frequently change the advertisements position and viewing time period to provide viewers with more relevant and targeted information, and thereby potentially increase user participation such as purchases of an advertiser’s products.

	Claim 9:	Choi in view of Bedi discloses the on-line advertisement method as for Claim 1 above, and Choi does not explicitly disclose, however Looney discloses wherein the points paid by the advertisement related to the upper level area are larger than the points paid by the advertisement related to a lower level area of the administrative region including the area accessed by the user terminal ([8 “regional tiering,” 35, 37 “Higher tiers may command a premium price point for sponsorship, 38, 40, 53, 62 “Responsive to a user clicking on a particular banner, the user may gain a certain number of points or "Dibbs Dollars,” 114, 127, 128]).
	Therefore it would be obvious for Choi wherein the points paid by the advertisement related to the upper level area are larger than the points paid by the advertisement related to a lower level area of the administrative region including the area accessed by the user terminal as per the steps of Looney to compensate users for contributing advertisements to a communications medium to provide viewers with more relevant and targeted information, and thereby potentially increase user participation such as purchases of an advertiser’s products.

	Claim 21:	Choi in view of Bedi discloses the on-line advertisement method of Claim 1, and Choi does not explicitly disclose, however Looney discloses wherein the selecting comprises: 
receiving, by the operation server, from a regional population database, population information corresponding to the selected area ([37 “radius setting is stored by geographic location in a database, based on publicly available population density data,”]); 
determining, by the operation server, a number of advertisements to be displayed on the user terminal, based on the received population information ([38, 39, 40, 41-43]); and 
selecting, by the operation server, the determined number of advertisements among the searched advertisements ([38, 39, 40, 41-43]).  
	Therefore it would be obvious for Choi receiving, by the operation server, from a regional population database, population information corresponding to the selected area, determining, by the operation server, a number of advertisements to be displayed on the user terminal, based on the received population information, selecting, by the operation server, the determined number of advertisements among the searched advertisements as per the steps of Looney to compensate users for contributing advertisements to a communications medium to provide viewers with more relevant and targeted information, and thereby potentially increase user participation such as purchases of an advertiser’s products.

	Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20070208616) in view of Bedi (20120272278) as applied to Claim 1 above, and in further view of Kritt et al. (20140040228).

Claim 3:	Choi in view of Bedi disclose the on-line advertisement method as for Claim 1 above, and Choi further discloses:
selecting, by the user terminal, one or more advertisements to which the same hashtag as a keyword input from the user terminal is assigned, among the transmitted advertisements ([70 “keywords box,” 72, 75 “keywords table,” 96 “advertisement table may be searched to find the advertisements that are associated with the current geographical region and the current category. Also, an advertisement set associated with the current geographical region and the current category may be accessed using an advertisement matrix. Alternatively, advertisements may be tagged with data associating the advertisements with geographical regions and categories,” 77, 97, Fig. 11]);  Examiner Note: Examiner interprets, under a broadest reasonable interpretation, the claimed use of a hashtag to be the same as or a related character to a keyword, (i.e., as per spec. para. [41]) and thus, Choi’s use of a character such as a keyword or tag associating advertisements with geographical regions to disclose the limitation.
Choi does not explicitly disclose, however Kritt discloses:
coloring and displaying, by the user terminal, a background color or a frame color with an advertisement to which the same hashtag as the keyword input by an arbitrary color (i.e., identifier indicating similarity of search results matching keyword/hashtag as per spec. paras. [73], [74], [75]) ([51, 87 “represent the strength of a match by color coding (e.g., red for "hot" hits), grayscale range (e.g., darker is stronger….dark shade to indicate a strong hit; hit indicator 114A includes a strength indication 140A with a medium shade to indicate a weak hit; and miss indicator 116 remains unshaded to show a non-hit,”]).
Therefore it would be obvious for Choi to coloring and displaying, by the user terminal, a background color or a frame color with an advertisement to which the same hashtag as the keyword input by an arbitrary color as per the steps of Kritt to frequently change the advertisements display attributes to enable users to more easily determine relevant search results to provide viewers with more relevant and targeted information, and thereby potentially increase user participation such as purchases of an advertiser’s products.

	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20070208616) in view of Bedi (20120272278) as applied to Claim 1 above, and in further view of Edwards (20150066656).
	
Claim 5:	Choi in view of Bedi discloses the on-line advertisement method as for Claim 1 above, and Choi further discloses:
providing by the operation server, to the user terminal, a local selection menu configured to receive at least one selection of an area to which the user terminal is accessed and an upper level area of an administrative region including the accessed area ([85, 86, 89 “Directory interface 900 also shows sub-regions of Texas region 910. The sub-regions of Texas region 910 include a panhandle region 910(a), a West Texas region 910(b), an East Texas region 910(c), and a South Texas region 910(d). The regions and sub-regions shown in the interface are representations of geographical regions, and may be maps or textual descriptions of the geographical regions that they represent,” Figs. 13, 14]).
Choi does not disclose, however Edwards discloses:
wherein a posting retention time of the advertisements displayed on the advertisement image becomes shorter as the selected area via the local selection menu is a lower level area of the administrative region including the accessed area ([17, 18, 19 “time-triggered advertisement replacement allows the primary advertisement to be displayed on the first web page for the first time period. At the end of the first time period the primary advertisement displayed on the first web page is replaced by a secondary advertisement,” 20, 21]).  
Therefore it would be obvious for Choi wherein a posting retention time of the advertisements displayed on the advertisement image becomes shorter as the selected area via the local selection menu is a lower level area of the administrative region including the accessed area as per the steps of Edwards to frequently change the advertisements position and viewing time period relative to tier level in order to provide viewers with more relevant and targeted information, and thereby potentially increase user participation such as purchases of an advertiser’s products.

	Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20070208616) in view of Bedi (20120272278) as applied to Claim 1 above, and in further view of Ahn et al. (20060271281)

Claim 6:	Choi in view of Bedi discloses the on-line advertisement method as for Claim 1 above, and Choi discloses wherein the providing the advertisement image comprises:
providing by the operation server, to the user terminal, a local selection menu configured to receive at least one selection of an area to which the user terminal is accessed and an upper level area of an administrative region including the accessed area ([85, 86, 89 “Directory interface 900 also shows sub-regions of Texas region 910. The sub-regions of Texas region 910 include a panhandle region 910(a), a West Texas region 910(b), an East Texas region 910(c), and a South Texas region 910(d). The regions and sub-regions shown in the interface are representations of geographical regions, and may be maps or textual descriptions of the geographical regions that they represent,” Figs. 13, 14]).
Choi does not explicitly disclose, however Ahn discloses:
the displaying the selected advertisements on the first bulletin board comprises:
displaying, by the user terminal, contents of the selected advertisements with a first size and a first summarized style when the selected area via the local selection menu is the upper level area ([87, 88, 89 “map 900 may further be divided into other portions, with varying sizes and shapes, such as based on county lines, cities, zip codes, pixels,” 90]); and 
displaying, by the user terminal, contents of the selected advertisements with a second size and a second summarized style when the selected area via the local selection menu is a lower level area of the administrative region including the accessed area, and wherein the first size is larger than the second size, and the first summarized style includes more texts than the second summarized style ([85 “size of the map 802 currently being displayed may also dictate the advertisements that may be presented to the users. Various types of advertisements may be shown in various formats and media, such as text, graphics, combination, sound files, video clips,” 90 “showing the entire state of California, the ad or ads associated with the highest-bidder for that advertising region, i.e., the entire state of California, are accordingly presented based on the advertising scheme. If the user zooms down to whatever scale in the map, the high-bidding ads within that region is accordingly displayed,” 91 “all advertisers who placed a bid for a certain advertising space may all be shown with varying size ads and placement of ads,”])
	Therefore it would be obvious for Choi to display, by the user terminal, contents of the selected advertisements with a first size and a first summarized style when the selected area via the local selection menu is the upper level area and display, by the user terminal, contents of the selected advertisements with a second size and a second summarized style when the selected area via the local selection menu is a lower level area of the administrative region including the accessed area, and wherein the first size is larger than the second size, and the first summarized style includes more texts than the second summarized style as per the steps of Ahn to adjust the display of advertisements in accordance with selected map regions relative to tier level in order to provide viewers with more relevant and targeted information, and thereby potentially increase user participation such as purchases of an advertiser’s products.

	Claim 15:	Choi in view of Bedi discloses the on-line advertisement method as for Claim 1 above, and Choi discloses wherein the providing the advertisement image comprises:
providing by the operation server, to the user terminal, a local selection menu configured to receive at least one selection of an area to which the user terminal is accessed and an upper level area of an administrative region including the accessed area ([85, 86, 89 “Directory interface 900 also shows sub-regions of Texas region 910. The sub-regions of Texas region 910 include a panhandle region 910(a), a West Texas region 910(b), an East Texas region 910(c), and a South Texas region 910(d). The regions and sub-regions shown in the interface are representations of geographical regions, and may be maps or textual descriptions of the geographical regions that they represent,” Figs. 13, 14]).
Choi does not explicitly disclose, however Ahn discloses:
the displaying the selected advertisements comprises:
displaying, by the user terminal, contents of the selected advertisements with a first size and a first summarized style when the selected area via the local selection menu is the upper level area ([87, 88, 89 “map 900 may further be divided into other portions, with varying sizes and shapes, such as based on county lines, cities, zip codes, pixels,” 90]); and 
displaying, by the user terminal, contents of the selected advertisements with a second size and a second summarized style when the selected area via the local selection menu is a lower level area of the administrative region including the accessed area, and wherein the first size is larger than the second size, and the first summarized style includes more texts than the second summarized style ([85 “size of the map 802 currently being displayed may also dictate the advertisements that may be presented to the users. Various types of advertisements may be shown in various formats and media, such as text, graphics, combination, sound files, video clips,” 90 “showing the entire state of California, the ad or ads associated with the highest-bidder for that advertising region, i.e., the entire state of California, are accordingly presented based on the advertising scheme. If the user zooms down to whatever scale in the map, the high-bidding ads within that region is accordingly displayed,” 91 “all advertisers who placed a bid for a certain advertising space may all be shown with varying size ads and placement of ads,”])
	Therefore it would be obvious for Choi to display, by the user terminal, contents of the selected advertisements with a first size and a first summarized style when the selected area via the local selection menu is the upper level area and display, by the user terminal, contents of the selected advertisements with a second size and a second summarized style when the selected area via the local selection menu is a lower level area of the administrative region including the accessed area, and wherein the first size is larger than the second size, and the first summarized style includes more texts than the second summarized style as per the steps of Ahn to adjust the display of advertisements in accordance with selected map regions relative to tier level in order to provide viewers with more relevant and targeted information, and thereby potentially increase user participation such as purchases of an advertiser’s products.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20070208616) in view of Bedi (20120272278) as applied to Claim 1 above, and in further view of Wescott (20130179243).

Claim 8:	Choi in view of Bedi discloses the on-line advertisement method as for Claim 1 above, and Choi further discloses: 
purchasing the position, the posting time and the area by auction, using the supplemented user points (i.e., either advertiser or viewer, as per spec. para. [64]) ([108 “Users receive a credit for each advertisement that a referred business adds to the advertisement database. The petition program allows users to submit business names to the advertisement database company. The petition may then be presented to the business. If the business adds any advertisements to the advertisement database, the petitioning users may receive a credit. In the auction program, the advertisement database company auctions off advertisement space in the advertisement database. For example, the first three advertisement positions associated with a category may be auctioned off, and the three winners of the auction will be guaranteed to show up as one of the first three advertisements when a user chooses that particular category”]).
Choi does not explicitly disclose, however Wescott discloses:
	when the user points (i.e., either advertiser or viewer, as per spec. para. [64]) are insufficient, supplementing the user points with user points of another user, by receiving the user points of other users ([82 “consumer can enter a consumer marketplace to engage in rewards points transactions with other consumers in the communications system 10. A consumer can transact with other consumers in a variety of ways, but in one embodiment, the consumer can buy, sell, trade, donate, or gift rewards points to another consumer or other entity,” 83-87]).
	Therefore it would be obvious for Choi to, when the user points are insufficient, supplementing the user points with user points of another user, by receiving the user points of other users as per the steps of Wescott in order to enable users to negotiate points exchanges or points trades with each other and thereby provide users with increased opportunities to benefit from earned points and likely result in an increase in user participation in the points exchange program.
	
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20070208616) in view of Bedi (20120272278) as applied to Claim 1 above, and further in view of Lee et al. (20140222854).

Claim 10:	Choi in view of Bedi discloses the on-line advertisement method of Claim 1 above, and Choi further discloses: 
searching, by the operation server, for an advertisement to which the same hashtag as the keyword is added among the advertisements registered in the advertisement website ([70 “keywords box,” 72, 75, 96 “advertisement table may be searched to find the advertisements that are associated with the current geographical region and the current category. Also, an advertisement set associated with the current geographical region and the current category may be accessed using an advertisement matrix. Alternatively, advertisements may be tagged with data associating the advertisements with geographical regions and categories,” 97, Fig. 11]); and 
Choi does not explicitly disclose, however Lee discloses:
receiving, by the user terminal, an input of at least one keyword from a user ([46 “search bar or search interface may be included in the chrome of a user-profile page (as well as other pages), enabling users to input queries for social-network data,” 52]); 
displaying, by the user terminal, the searched advertisement on a dedicated bulletin board capable of being checked only by the user ([108 “social-networking system 20 may determine the probability that a particular n-gram corresponds to a social-graph element based on advertising sponsorship,” 119 “structured queries may be ranked based on advertising sponsorship. An advertiser (such as, for example, the user or administrator of a particular profile page corresponding to a particular node) may sponsor a particular node such that structured queries referencing the node are ranked higher than structured queries that do not reference the particular node. As an example and not by way of limitation, the n-gram "smart phone" may correspond to a concept node 304 for "IPHONE" (which is a type of smart phone) and may also correspond to a concept node for "ANDROID" (which is another type of smart phone),” 126 “when generating search results in response to a structured search query, the social-networking system 20 may filter the search results based on privacy settings associated with particular users of the online social network,” 127, 128, 148]). 
Therefore it would be obvious for Choi to receive, by the user terminal, an input of at least one keyword from a user and display, by the user terminal, the searched advertisement on a dedicated bulletin board capable of being checked only by the user as per the steps of Lee to enable users to search and access a wide range of advertisements to provide viewers with more relevant and targeted information, and thereby potentially increase user participation such as purchases of an advertiser’s products.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (20070208616) in view of Bedi (20120272278) and Lee et al. (20140222854) as applied to Claim 10 above, and in further view of Rothschild et al. (20140025501).

Claim 11:	Choi discloses the on-line advertisement method as for Claim 10 above, and Choi does not explicitly disclose, and Rothschild discloses: 
generating, by the user terminal, a message to be sent to another subscriber registered as a friend with the user ([21 “contributor will have an opportunity to enter message data (e.g., recipient data, subject data, message content data, and file attachment data) and select an advertisement that will be included along with the message data to be posted or sent to a designated recipient,” 25]); 
searching, by the user terminal, for an advertisement matching the keyword registered by the another subscriber in the message ([26 “contributor would also be permitted to tag an advertisement appearing somewhere on the Internet in order to use it with a digital message or save it for use with a future digital message,” 27 “data processing layer uses the request data (which may contain message data that is linked to sender data and advertisement data) to retrieve data from the Web site memory device,” 77]); and 
adding, by the user terminal, the detected advertisement to the message ([27 “portion of the retrieved data is then passed on to the output stage, where it is placed in a template that has been optimized for the targeted recipient network device,” 28, 81, 82]).  
	Therefore it would be obvious for Choi to generate a message to be sent to another subscriber registered as a friend with the user, search for an advertisement matching the keyword registered by the another subscriber in the message, and add the detected advertisement to the message as per the steps of Lee to enable users to search and access a wide range of advertisements to provide viewers with more relevant and targeted information, and thereby potentially increase user participation such as purchases of an advertiser’s products.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 21 January 2021, Applicant's arguments with respect to claims 1-6, 8-12, 15, 21, and 23-25 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 101
The Applicant argues in reference to the 101 rejection that the claimed invention is statutory (pages 10-13).  Applicant's arguments and remarks filed 21 January 2021 have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
	a.	Applicants argue that the amended claimed limitations “providing a dedicated bulletin board…that operates in a way that allows posting advertisements on the dedicated bulletin board depending on the performance of watching other subscriber’s advertisements on the dedicated bulletin board,” results in the promotion of an increase in advertisements watching the traffic on the first bulletin board, such that “The increase in advertisement viewing traffic induced by this mechanism brings important and essential technical improvements in the on-line advertisement field.”
	Examiner respectfully disagrees and replies that while it is likely that the instant invention may result in an increase in the watching of advertisements on a bulletin board displayed on a user terminal, such an increase is not construed or interpreted by the Examiner to be a technical improvement.  The instant invention is implemented with a general purpose computing system, and the display of more relevant advertisements which increase user interaction is not accomplished by any technical improvement such as a unique arrangement of computing components, memory optimization, or any other technical improvement the Examiner can discern from the claimed invention considered in the light of the written description.  The improvement of increased user interaction is an improvement that can be accomplished by increasing the relevance or selectivity of displayed information, which the instant invention does by more precisely selecting advertisements with respect to regional selection procedures, which can be accomplished by the human mind or human mind equipped with a variety of tools such as lists.  Thus the Examiner maintains the instant invention is directed to an abstract idea but is not further directed to a practical application or significantly more.
	b.	Applicants next argue that the instant invention enables users to earn user points by consuming or watching advertisements of other subscribers and subsequently consumes the earned user points for the posting of advertisements on the bulletin board.  This results in “interlocking with billing-related IT infrastructure such as a payment server is unnecessary for the operation of the first bulletin board.  This is another meaningful technical improvement in the on-line advertisement field.”
	Examiner respectfully disagrees and replies that the invention as claimed includes the management of the tracking of user activities and the awarding of related points commensurate with user viewing activities.  The earning and using of points carried out by the present invention is carried out by a general purpose computing system performing well known and generic processes resulting in the tracking of user interactions with advertisements and the awarding of related points.  There are no claimed nor related written description elements which the Examiner can determine result in a technical improvement to a computing system.  As well, the Applicant’s written description at least at paragraph [66] includes disclosures of users enabled to purchase points in exchange for cash.  Taken together, the claimed technical improvement of providing users with earned points without accessing a billing infrastructure is not apparent because the earning and spending of points is still captured, tracked, and facilitated by a general purpose computing system.
	c.	Applicants next argue that the advertisement presentation method “provides the first bulletin board comprising advertisements that pay user points and also can be posted using the user points, data that helps to analyze subscribers’ interests and advertisement demands can be easily generated during the operation of the first bulletin board.  This is another technical improvement in the on-line advertisement field.”
	Examiner respectfully disagrees and replies that while it is likely that the tracking of user transactions and viewing habits related to advertisement interactions is enhanced by the instant invention, the claimed improvements to user interaction tracking is not interpreted by the Examiner to be a technical improvement to the instant claimed computing system.  The tracking of user interactions by capturing clicks, views, impression deliveries and other interactions with marketing materials is a well-known technique by which to collect and analyze user tendencies and preferences.  Such techniques have been practiced for many years and pre-date the advent of computing, such as tracking the increase in sales of a product in response to, for instance, the provision of advertisements in a magazine.  The instant invention’s claims nor the written description provides evidence discernable by the Examiner that a technically related improvement is a consequence of the performance of the instant claims by means of a general purpose computing system as claimed in the instant claims or written description. 
Claim Rejections - 35 USC § 103
Applicant’s arguments, see Remarks/Amendments, filed 21 January 2021, with respect to the rejection(s) of claim(s) 1-6, 8-12, 15, 21, and 23-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of previously cited to references Choi, in view of Kritt, Looney, Edwards, Ahn, Lee and Rothschild and newly cited to references Bedi and Wescott.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Krugman et al. (20130054351)
See Klinger et al. (20120116897)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID STOLTENBERG whose telephone number is (571) 270-3472.  The examiner can normally be reached on generally 8am to 8pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682